DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 128.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "128" and "118" have both been used to designate a liquid.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract does not use the proper language outlined below.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelley et al. (US 5810210) (hereinafter Kelley).
Regarding Claim 1

	Kelley teaches an insert for use with a drinking vessel (shown below – Fig. 5 and 6), the insert comprising: a cap (16) having a floor (i.e. the top surface); a splash guard (20) disposed centrally on the cap, the splash guard covering and spaced apart from an outlet (shown below) formed in the cap; a stem body (17 & 21) coupled to the cap; an opening (shown below) formed in the stem body, the opening in communication with a volume regulator (21) for holding a predetermined amount of liquid; and a flow regulator (17) formed between the opening of the stem body and the outlet of the cap (Col. 2, Ln. 42 – Col. 3, Ln. 14).

[AltContent: arrow][AltContent: textbox (Opening)][AltContent: textbox (Outlet)][AltContent: arrow]
    PNG
    media_image1.png
    453
    422
    media_image1.png
    Greyscale
	  
    PNG
    media_image2.png
    385
    467
    media_image2.png
    Greyscale


Regarding Claim 2 and 19



Regarding Claim 3 and 20

	Kelley teaches the stem body (17 & 21) forming a cut-out portion (Fig. 5 – shown at 24).

Regarding Claim 4

	Kelley teaches the stem body (17 & 21) is removably coupled to the cap (16).

Regarding Claims 5-7

	Kelley teaches an upper seal (shown below) disposed around a perimeter of the floor (i.e. upper surface) of the cap (16); a lower seal (shown below) located around a perimeter of the stem body; and a lip (below) of the drinking vessel is received between the floor of the cap and the lower seal.
[AltContent: arrow][AltContent: roundedrect][AltContent: textbox (Lower seal)][AltContent: arrow][AltContent: roundedrect][AltContent: textbox (Upper seal)][AltContent: arrow][AltContent: textbox (Lip)]
    PNG
    media_image3.png
    306
    389
    media_image3.png
    Greyscale

Regarding Claim 8

	Kelley teaches the volume regulator (21) comprises a reservoir, as can be seen in the figures above.

Regarding Claim 9

	Kelley teaches the flow regulator (17) comprises a channel, as can be seen in the figures above.

Regarding Claim 10

	Kelley teaches a cross-sectional area of the channel (17) defines the flow rate of the liquid.

Regarding Claim 11

	Kelley teaches an insert for use with a drinking vessel, the insert comprising: a cap (16) having a floor (i.e. top surface), the cap forming an outlet (above); a stem body (17 & 21) coupled to the cap; a volume regulator (21) formed within the stem body; and a flow regulator (17) formed within the stem body (Col. 2, Ln. 42 – Col. 3, Ln. 14).

Regarding Claim 12

	Kelley teaches the volume regulator (21) comprises a reservoir formed within the stem body, as can be seen in the figures above.

Regarding Claim 13

	Kelley teaches the flow regulator (17) comprises a channel formed within the stem body, as can be seen in the figures above.

Regarding Claim 14

	Kelley teaches a cross-sectional area of the channel (17) defines the flow rate of a liquid held by the drinking vessel.

Regarding Claim 15

	Kelley teaches a splash guard (20) disposed centrally on the cap (16), the splash guard covering and spaced apart from the outlet, as can be seen in the figures above.

Regarding Claim 16

	Kelley teaches the stem body (17 & 21) is removably coupled to the cap (16).

Regarding Claims 17-18

	Kelley teaches an upper seal (above) disposed around a perimeter of the floor (i.e. upper surface) of the cap (16); a lower seal (above) located around a perimeter of the stem body, wherein a lip (above) of the drinking vessel is received between the floor of the cap and the lower seal.

Claim(s) 1-5, 8-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feuerstein et al. (US 4424921) (hereinafter Feuerstein).
Regarding Claim 1

	Feuerstein teaches an insert (below – Fig. 1) for use with a drinking vessel, the insert comprising: a cap (3) having a floor (i.e. upper surface); a splash guard (5) disposed centrally on the cap, the splash guard covering and spaced apart from an outlet (shown below) formed in the cap; a stem body (9 & 7) coupled to the cap; an opening (31) formed in the stem body, the opening in communication with a volume regulator (7) for holding a predetermined amount of liquid; and a flow regulator (9) formed between the opening of the stem body and the outlet of the cap (Col. 2, Ln. 39-63).
[AltContent: arrow][AltContent: textbox (Outlet)]
    PNG
    media_image4.png
    678
    510
    media_image4.png
    Greyscale


Regarding Claims 2 and 19



Regarding Claims 3 and 20

	Feuerstein teaches the stem body forming a cut-out portion (shown below in an expanded view of Fig. 1).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Cut-out portion)]
    PNG
    media_image5.png
    206
    728
    media_image5.png
    Greyscale


Regarding Claim 4

	Feuerstein teaches the stem body (9 and 7) is removably coupled to the cap (3).

Regarding Claim 5

	Feuerstein teaches an upper seal (21) disposed around a perimeter of the floor (i.e. upper surface) of the cap (3).

Regarding Claim 8



Regarding Claim 9

	Feuerstein teaches the flow regulator (9) comprises a channel, as can be seen above.

Regarding Claim 10

	Feuerstein teaches a cross-sectional area of the channel (9) defines the flow rate of the liquid.

Regarding Claim 11

	Feuerstein teaches an insert for use with a drinking vessel, the insert comprising: a cap (3) having a floor (i.e. the upper surface), the cap forming an outlet (above); a stem body (9 & 7) coupled to the cap; a volume regulator (7) formed within the stem body; and a flow regulator (9) formed within the stem body (Col. 2, Ln. 39-63).

Regarding Claim 12

	Feuerstein teaches the volume regulator (7) comprises a reservoir formed within the stem body, as can be seen above.

Regarding Claim 13



Regarding Claim 14

	Feuerstein teaches a cross-sectional area of the channel (9) defines the flow rate of a liquid held by the drinking vessel.

Regarding Claim 15

	Feuerstein teaches a splash guard (5) disposed centrally on the cap, the splash guard covering and spaced apart from the outlet, as can be seen above.

Regarding Claim 16

	Feuerstein teaches the stem body (9 & 7) is removably coupled to the cap (3).

Regarding Claim 17

	Feuerstein teaches an upper seal (21) disposed around a perimeter of the floor (i.e. the upper surface) of the cap (3), as can be seen above.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 2 and 3 be found allowable, claims 19 and 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                  

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733